MARING, Justice,
concurring in the result.
[¶ 23] I concur in the majority’s analysis and conclusion that Pederson did not voluntarily consent to the officers’ entry into his motel room. The majority further concludes, under New York v. Harris, 495 U.S. 14, 110 S.Ct. 1640, 109 L.Ed.2d 13 (1990), “ ‘the exclusionary rule does not bar the State’s use of a statement made by the defendant outside of his home, even though the statement is taken after an arrest made in the home in violation of Payton.’ ” Majority opinion, at ¶ 16 (quoting Harris, 495 U.S. at 21, 110 S.Ct. 1640). I do not disagree with this conclusion either. My concern is the majority’s analysis regarding the evidence constituting probable cause which renders the Harris exception applicable. The United States Supreme Court in New York v. Hams, made it clear that in order for the exclusionary rule not to bar the State’s use of such a statement, the police must have probable cause to arrest the suspect for committing a crime before the officers enter the home. Id. at 18, 110 S.Ct. 1640. It is this question of law and the answer that distinguishes the analysis in the present case from the use of the “attenuation *731analysis” in Brown v. Illinois, 422 U.S. 590, 95 S.Ct. 2254, 45 L.Ed.2d 416 (1975), Dunaway v. New York, 442 U.S. 200, 99 S.Ct. 2248, 60 L.Ed.2d 824 (1979), and Taylor v. Alabama, 457 U.S. 687, 102 S.Ct. 2664, 73 L.Ed.2d 314 (1982). Harris, 495 U.S. at 18-19, 110 S.Ct. 1640; see also Wong Sun v. United States, 371 U.S. 471, 83 S.Ct. 407, 9 L.Ed.2d 441 (1963).
[¶ 24] Onr Court has applied the “attenuation analysis” in a number of cases to determine whether the evidence resulting from an illegal search or arrest should be suppressed as fruit of the poisonous tree. See State v. Torkelsen, 2008 ND 141, ¶ 24, 752 N.W.2d 640; State v. Gregg, 2000 ND 154, ¶ 41, 615 N.W.2d 515; State v. Smith, 2005 ND 21, ¶ 26, 691 N.W.2d 203.
[¶ 25] In the present case, the trial court held that the officers’ entry into the motel room was consented to by Pederson and, therefore, there was no unconstitutional entry or search. The trial court did not analyze the facts of the case under the view that the officers’ entry was unlawful and unconstitutional under New York v. Harris. The trial court did make a finding in its memorandum decision denying the motion to suppress that “[b]ased upon the totality of the circumstances ... probable cause existed to arrest Mr. Pederson in the motel room.” This finding never appeal’s in the trial court’s order denying the motion to suppress; supposedly, because it was not the focus of the trial court’s analysis of voluntary consent. I am, therefore, concerned the trial court did not adequately require the establishment of the reliability of the informants. The majority opinion’s conclusion as a matter of law that the facts found by the trial court in its memorandum decision amount to probable cause to arrest, is the deciding answer to the question whether the Harris exception to the exclusionary rule applies. Yet, in paragraph 17 of the majority opinion, I do not find our usual analysis on appeal of whether probable cause existed. See State v. Frye, 245 N.W.2d 878, 881 (N.D.1976) (holding “[although the present case involves a warrantless arrest, the Fourth Amendment demands that requirements of reliability of informants and particularity of information be at least as stringent as where an arrest warrant is obtained”); State v. Kitchen, 1997 ND 241, ¶¶ 11-12, 572 N.W.2d 106 (holding we defer to a trial court’s findings of fact in the disposition of a motion to suppress, but whether findings of fact meet a legal standard, is a question of law which is fully reviewable).
[¶ 26] If I assume there was a proper finding of fact to support probable cause to arrest and New York v. Harris is applicable on the record developed in this case, I must agree Pederson’s claim that his Fourth Amendment rights under the United States Constitution have been violated fails. Our Court is bound by the federal precedent when interpreting the United States Constitution. State v. Dodson, 2003 ND 187, ¶23, 671 N.W.2d 825. Pederson, however, also claims that his right to be free of unreasonable searches and seizures under the North Dakota Constitution, Article I, Section 8, has been violated. Pederson does not provide any analysis, including any case law or other legal authorities to establish why Article I, Section 8 of the North Dakota Constitution should provide greater protection than the Fourth Amendment of the United States Constitution. Our Court has said “[a] party must do more than submit bare assertions to adequately raise constitutional issues.” Riemers v. O’Halloran, 2004 ND 79, ¶ 6, 678 N.W.2d 547. “We have also said ‘a party making a constitutional claim must provide persuasive authority and reasoning.’ ” Kautzman v. Kautzman, 2003 ND 140, ¶ 15, 668 N.W.2d 59 (citation omitted). Pederson has not done this.
[¶ 27] It must be noted, however, that our Court has stated that we may provide *732the citizens of our State, as a matter of state constitutional law, greater protection in interpreting Article I, Section 8 of the North Dakota Constitution than the safeguards guaranteed in the United States Constitution. State v. Ringquist, 433 N.W.2d 207, 212 (N.D.1988); State v. Stockert 245 N.W.2d 266, 271 (N.D.1976); State v. Herrick, 1999 ND 1, ¶ 39, 588 N.W.2d 847 (Maring, J., dissenting). Other jurisdictions have rejected the Harris exception to the exclusionary rule under them State constitutions. See State v. Eserjose, 171 Wash.2d 907, — P.3d - (2011) (holding the Harris exception is incompatible with the exclusionary rule under the Washington Constitution); State v. Mariano, 114 Hawaii 271, 160 P.3d 1258, 1268 (Hawaii Ct.App.2007) (holding “[w]e cannot condone the parsimonious Fourth Amendment protection the Supreme Court doled out in Harris ”); People v. Harris, 77 N.Y.2d 434, 568 N.Y.S.2d 702, 570 N.E.2d 1051 (NY.Ct.App.1991) (holding the Harris rule does not protect New York citizens under the New York Constitution); State v. Geisler, 222 Conn. 672, 610 A.2d 1225 (1992) (holding the Harris rationale falls short of the protection required under the Connecticut Constitution). But see State v. Canez, 202 Ariz. 133, 42 P.3d 564, 583 (2002) (adopting the Harris exception).
[¶ 28] I am of the opinion that whether Harris is compatible with Article I, Section 8 of the North Dakota Constitution is an important question of state constitutional law not yet addressed by our Court.
[1129] I respectfully concur in the result.
[¶ 30] CAROL RONNING KAPSNER, concurs.